IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 01-41053
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICARDO GONZALEZ, also known as Juan Jorge De Hoyos,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-00-CR-447-1
                         --------------------
                            August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ricardo Gonzalez appeals his conviction for possession with

intent to distribute cocaine.    He contends that 21 U.S.C. § 841

is facially unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466 (2000).

     As Gonzalez concedes, his argument is foreclosed by circuit

precedent.     See United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).       He raises



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41053
                               -2-

the issue only to preserve it for Supreme Court review.   The

judgment of the district court is AFFIRMED.